                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       NO. 5:16-CV-73-FL


 PAMELA MELVIN,                                 )
                                                )
                      Plaintiff,                )
                                                )
       v.                                       )
                                                )
 THE UNITED STATES OF AMERICA;                  )
 GUARDIAN HART MEDICAL CARE;                    )                      ORDER
 TRACY NAYLOR also known as TRACY               )
 HAUKER; GINGER HUNSUCKER;                      )
 KATHY REED; VENKATA G.                         )
 BOODULURI; MASSEY HILL DRUG                    )
 COMPANY, INC.; MASSEY HILL                     )
 PHARMACY, LLC; and JONNA                       )
 SQUIRES;                                       )
                                                )
                      Defendants.



       This matter comes before the court on plaintiff’s motions for new trial or in the alternative

to alter or amend judgment under rules 59d and 59e (DE 125, DE 134). The issues raised are ripe

for ruling. For the reasons that follow, plaintiff’s motions are denied.

                                        BACKGROUND

       The court refers to and incorporates statements of the case and facts provided in its previous

orders. (See, e.g., DE 123 at 2–5).

       On August 8, 2018, the court entered an order denying plaintiff’s motion seeking information

regarding Tracy Naylor’s address, denying her motion to add the Department of Veteran’s Affairs

as defendant, denying motion to vacate, denying motion for entry of default against Guardian Hart

Medical Care, and denying motion for preliminary injunction. (DE 123). Additionally, because the
court previously noticed plaintiff that failure to serve properly defendant Guardian with any

amended complaint would result in dismissal of her claims, the court dismissed plaintiff’s claims

against Defendant Guardian, and directed the clerk to close the case. (DE 123).

        Plaintiff then filed an appeal to the Fourth Circuit, (DE 127), as well as the instant motions

for new trial or in the alternative to amend or alter the judgment. (DE 125, DE 134).



                                           DISCUSSION

        Plaintiff files motions for new trial or to alter or amend judgment, pursuant to Federal Rule

of Civil Procedure 59. The court first address plaintiff’s motion for new trial, then addresses

plaintiff’s motion to alter or amend the judgment.

A.      Motion for new trial (DE 125, 134)

        Federal Rule of Civil Procedure 59 provides grounds for a motion for new trial “after a jury

trial” or “after a nonjury trial.” Fed. R. Civ. P. 59(a)(1). Here, plaintiff’s claims were dismissed for

failure to properly perfect service against defendants. (DE 109, 123). Plaintiff’s claims never went

to trial. Therefore, her motion for new trial is denied.

B.      Motion to alter or amend judgment (DE 125, 134)

        “A motion to alter or amend a judgment must be filed no later than 28 days after the entry

of judgment.” Fed. R. Civ. P. 59(e). The court may grant such a motion only “(1) to accommodate

an intervening change in controlling law; (2) to account for new evidence not available at trial; or

(3) to correct a clear error of law or prevent manifest injustice.” Mayfield v. Nat'l Ass'n for Stock

Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012). A Rule 59(e) motion “is an extraordinary

remedy that should be applied sparingly.” Id.


                                                   2
       Plaintiff’s motion seeking to amend or alter judgment fails because she does not allege any

permissible ground for altering or amending the court’s judgment. The judgment of the court was

entered because of plaintiff’s failure to perfect service on defendant Guardian. (DE 123, DE 124).

Plaintiff does not allege, and the court is not aware of, any intervening change in controlling law

pertaining to service that would merit an alteration of the judgment in this case. Additionally,

plaintiff fails to allege “manifest injustice” because the court alerted her that service of defendant

Guardian was deficient in this case. (DE 109) (“Plaintiff is NOTICED that her failure to file

amended complaint within the appropriate time or failure to serve defendant Guardian timely, absent

court-ordered time extension, will result in dismissal of her claims against defendant Guardian with

prejudice, and the closing of this case.”). Service of defendant Guardian was within plaintiff’s

power to accomplish and plaintiff failed to properly serve defendant Guardian. Therefore, the court

denies plaintiff’s motion to alter or amend judgment.



                                          CONCLUSION

       Based on the foregoing, the court DENIES plaintiff’s motions for new trial or in the

alternative to alter or amend judgment (DE 125, 134).

       SO ORDERED, this the 26th day of November, 2018.




                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                  3
